DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 7/13/2020.  Claims 1-20 are pending in the case.  Claims 1, 14, and 20 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1-4, 7-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Crady et al. (US 2006/0217885 A1, hereinafter Crady) in view of Felt et al. (US 2011/0099040 A1, hereinafter Felt).

As to independent claim 1, Crady teaches a computer system comprising:
one or more processors (figure 1 parts 130a-130d);
a memory to store a set of instructions (“computer program stored on a computer readable medium,” paragraph 0044 lines 5-6), wherein the set of instructions, when executed by the one or more processors, cause the computer system to perform operations that include:
communicating with each of a plurality of provider computing devices to obtain location information (“The vehicle positions are indicated by icons 208. The vehicle positions displayed will be the most current information available to the vehicle position aggregation system 100,” paragraph 0034 lines 14-17), wherein each provider computing device is operated by a corresponding service provider and is associated with one of multiple possible service types (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
determining multiple types of dynamic values for a given geographic region (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, emphases added), each of the multiple types of dynamic values being associated with one of the multiple possible service types (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
wherein determining the multiple types of dynamic values includes:
(i) receiving set of data from a computing device operated by a requester, the set of data indicating a current location of the requester (“The end user’s location information can be … obtained from the user’s device directly in the case of a device 130 that has the capability to detect and transmit position information, such as a cell phone 130d with built-in GPS capability,” paragraph 0032 lines 8-14);
(ii) determining a first set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, emphasis added) based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with a first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
(iii) determining a second set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added); and
transmitting, to the computing device of the requester, data corresponding to the first and second sets of dynamic values to cause the computing device of the requester to display the first and second sets of dynamic values on a user interface (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 35-36).
Crady does not appear to expressly teach a system comprising instructions for (iii) determining a second set of dynamic values based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type.
estimated time it would take a taxi to reach the customer’s location, such as, for example, five minutes,” paragraph 0078 lines 3-10, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of dynamic values of Crady to comprise the estimated time of Felt.  One would have been motivated to make such a combination to provide more “information useful to the user in choosing a vehicle for hire” (Crady paragraph 0033 lines 30-36).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Crady/Felt further teaches a system wherein determining the first set of dynamic value includes determining multiple dynamic values of the first set (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added), each of the multiple dynamic values of types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added).

As to dependent claim 3, the rejection of claim 2 is incorporated.  Crady/Felt further teaches a system wherein determining the second set of dynamic value includes determining multiple dynamic values of the second set (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added), each of the multiple dynamic values of the second set being associated with the first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added).

As to dependent claim 4, the rejection of claim 3 is incorporated.  Crady/Felt further teaches a system wherein execution of the set of instructions further causes the computer system to perform operations that include:
transmitting, to the computing device of the requester, instructions that enable the requester to provide input to select a second service type (“The 
in response to receiving, from the computing device of the requester, a second set of data indicating the selected second service type, determining (i) a third set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added) based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” Crady paragraph 0033 lines 7-8) that are associated with a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added), and (ii) determining a fourth set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added) based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices (“taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer and that are available, based on current location field 440 and availability field 430 of taxis in taxi database 430. The particular distance may be based on an estimated time it would take a taxi to reach the customer’s location, such as, for example, five minutes,” Felt paragraph 0078 lines 3-10, emphasis added) that are associated with the second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added); and
transmitting, to the computing device of the requester, data corresponding to the third and fourth sets of dynamic values to cause the computing device of the requester to display the third and fourth sets of dynamic values on a user interface (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information 

As to dependent claim 7, the rejection of claim 1 is incorporated.  Crady/Felt further teaches a system wherein the first service type corresponds to a type of transport service previously selected by the requester (the user is free to choose again a type of transport service that was previously selected by the user).

As to dependent claim 8, the rejection of claim 1 is incorporated.  Crady/Felt further teaches a system wherein the first service type corresponds to a type of transport service most frequently used by the requester when requesting a transport service (the user is free to choose again a type of transport service that is most frequently used by the user).

As to dependent claim 9, the rejection of claim 1 is incorporated.  Crady/Felt further teaches a system wherein execution of the set of instructions further causes the computer system to perform operations that include: transmitting, to the computing device of the requester, instructions that enable the requester to transmit a transport request for the first service type (“the user is able to directly connect from the displayed result screen to a service business’s computer servers and make a request for a pickup,” Crady paragraph 0037 lines 1-3), the transport request specifying at least a pickup location (“the user’s location-either as text (e.g., ‘San Jose’) or as GPS data--is transmitted to the company/driver in the provided message or communication link. In 

As to dependent claim 10, the rejection of claim 9 is incorporated.  Crady/Felt further teaches a system wherein the pickup location is the current location of the requester (“the user’s location-either as text (e.g., ‘San Jose’) or as GPS data--is transmitted to the company/driver in the provided message or communication link. In this way the service company can most efficiently schedule the vehicle to the user’s location,” Crady paragraph 0037 lines 23-27, emphasis added).

As to dependent claim 11, the rejection of claim 9 is incorporated.  Crady/Felt further teaches a system wherein the pickup location is different from the current location of the requester (“This request includes some information about the location around which the user would like to display vehicle positions. The end user’s location information can be input directly by the user in the form of address, city, zip or latitude/longitude,” Crady paragraph 0032 lines 6-10 – the user is free to input a future location).

As to dependent claim 12, the rejection of claim 1 is incorporated.  Crady/Felt further teaches a system wherein the first set of dynamic values correspond to estimated costs that are associated with the first service type (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added).

As to dependent claim 13, the rejection of claim 1 is incorporated.  Crady/Felt further teaches a system wherein the second set of dynamic values correspond to estimated times of arrival that are associated with the first service type (“taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer and that are available, based on current location field 440 and availability field 430 of taxis in taxi database 430. The particular distance may be based on an estimated time it would take a taxi to reach the customer’s location, such as, for example, five minutes,” Felt paragraph 0078 lines 3-10, emphasis added).

As to independent claim 14, Crady teaches a method comprising:
communicating with each of a plurality of provider computing devices to obtain location information (“The vehicle positions are indicated by icons 208. The vehicle positions displayed will be the most current information available to the vehicle position aggregation system 100,” paragraph 0034 lines 14-17), wherein each provider computing device is operated by a corresponding service provider and is associated with one of multiple possible service types (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
determining multiple types of dynamic values for a given geographic region (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, emphases added), each of the multiple types of dynamic values being associated with one of the multiple possible service types (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
wherein determining the multiple types of dynamic values includes:
 (i) receiving set of data from a computing device operated by a requester, the set of data indicating a current location of the requester (“The end user’s location information can be … obtained from the user’s device directly in the case of a device 130 that has the capability to detect and transmit position information, such as a cell phone 130d with built-in GPS capability,” paragraph 0032 lines 8-14);
(ii) determining a first set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, emphasis added) based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with a first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
(iii) determining a second set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added); and
transmitting, to the computing device of the requester, data corresponding to the first and second sets of dynamic values to cause the computing device of the requester to display the first and second sets of dynamic values on a user interface (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 35-36).
Crady does not appear to expressly teach a method comprising (iii) determining a second set of dynamic values based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type.
estimated time it would take a taxi to reach the customer’s location, such as, for example, five minutes,” paragraph 0078 lines 3-10, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of dynamic values of Crady to comprise the estimated time of Felt.  One would have been motivated to make such a combination to provide more “information useful to the user in choosing a vehicle for hire” (Crady paragraph 0033 lines 30-36).

As to dependent claim 15, the rejection of claim 14 is incorporated.  Crady/Felt further teaches a method wherein determining the first set of dynamic value includes determining multiple dynamic values of the first set (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added), each of the multiple dynamic values of types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added).

As to dependent claim 16, the rejection of claim 16 is incorporated.  Crady/Felt further teaches a method wherein determining the second set of dynamic value includes determining multiple dynamic values of the second set (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added), each of the multiple dynamic values of the second set being associated with the first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added).

As to dependent claim 17, the rejection of claim 16 is incorporated.  Crady/Felt further teaches a method comprising:
transmitting, to the computing device of the requester, instructions that enable the requester to provide input to select a second service type (“The type of service vehicle can have a default type (e.g., taxis) if it is not 
in response to receiving, from the computing device of the requester, a second set of data indicating the selected second service type, determining (i) a third set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added) based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” Crady paragraph 0033 lines 7-8) that are associated with a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added), and (ii) determining a fourth set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphasis added) based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices (“taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer and that are available, based on current location field 440 and availability field 430 of taxis in taxi database 430. The particular distance may be based on an estimated time it would take a taxi to reach the customer’s location, such as, for example, five minutes,” Felt paragraph 0078 lines 3-10, emphasis added) that are associated with the second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added); and
transmitting, to the computing device of the requester, data corresponding to the third and fourth sets of dynamic values to cause the computing device of the requester to display the third and fourth sets of dynamic values on a user interface (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information 

As to independent claim 20, Crady teaches a non-transitory computer-readable medium storing instructions (“computer program stored on a computer readable medium,” paragraph 0044 lines 5-6) that, when executed by one or more processors of a computing device, cause the computing device to perform operations that include:
communicate with each of a plurality of provider computing devices to obtain location information (“The vehicle positions are indicated by icons 208. The vehicle positions displayed will be the most current information available to the vehicle position aggregation system 100,” paragraph 0034 lines 14-17), wherein each provider computing device is operated by a corresponding service provider and is associated with one of multiple possible service types (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
determine multiple types of dynamic values for a given geographic region (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
wherein determining the multiple types of dynamic values includes:
 (i) receiving set of data from a computing device operated by a requester, the set of data indicating a current location of the requester (“The end user’s location information can be … obtained from the user’s device directly in the case of a device 130 that has the capability to detect and transmit position information, such as a cell phone 130d with built-in GPS capability,” paragraph 0032 lines 8-14);
(ii) determining a first set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, emphasis added) based at least in part on location information communicated by multiple provider computing devices of the types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
(iii) determining a second set of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 30-36, emphasis added) based at least in part on the current location of the requester (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) the multiple provider computing devices that are associated with the first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types
transmit, to the computing device of the requester, data corresponding to the first and second sets of dynamic values to cause the computing device of the requester to display the first and second sets of dynamic values on a user interface (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” paragraph 0033 lines 35-36).
Crady does not appear to expressly teach a medium comprising instructions for (iii) determining a second set of dynamic values based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type.
Felt teaches a medium comprising instructions for (iii) determining a second set of dynamic values based at least in part on the current location of the requester and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type (“taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer and that are available, based on current location field 440 and availability field 430 of taxis in taxi database 430. The particular distance may be based on an estimated time it would take a taxi to reach the customer’s location, such as, for example, five minutes,” paragraph 0078 lines 3-10, emphasis added).
.

Claims 5 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Crady in view of Felt and Lee et al. (US 2013/0050131 A1, hereinafter Lee).

As to dependent claim 5, the rejection of claim 4 is incorporated.  Crady/Felt further teaches a system wherein the data corresponding to the third and fourth sets of dynamic values further causes the computing device of the requester to display the third and fourth sets of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphases added).
Crady/Felt does not appear to expressly teach a system comprising instructions for replacing the first and second sets of dynamic values with the third and fourth sets of dynamic values.
Lee teaches a system comprising instructions for replacing the old sets of values with the new sets of values (“The execution of the POI menu select function can cause 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Crady/Felt to comprise the replacing of Lee.  One would have been motivated to make such a combination to provide more “information useful to the user in choosing a vehicle for hire” (Crady paragraph 0033 lines 30-36).

As to dependent claim 18, the rejection of claim 17 is incorporated.  Crady/Felt further teaches a method wherein the data corresponding to the third and fourth sets of dynamic values further causes the computing device of the requester to display the third and fourth sets of dynamic values (“The result set includes each vehicle’s location (in sufficient granularity to allow the user’s device to determine and graphically display the vehicle on a map), and optionally secondary data, such the name of the company, type of vehicle, fare rate, contact information (e.g., telephone number, or a URL) and other information useful to the user in choosing a vehicle for hire,” Crady paragraph 0033 lines 30-36, emphases added).
Crady/Felt does not appear to expressly teach a method comprising replacing the first and second sets of dynamic values with the third and fourth sets of dynamic values.
Lee teaches a method comprising replacing the old sets of values with the new sets of values (“The execution of the POI menu select function can cause … population 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Crady/Felt to comprise the replacing of Lee.  One would have been motivated to make such a combination to provide more “information useful to the user in choosing a vehicle for hire” (Crady paragraph 0033 lines 30-36).

Claims 6 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Crady in view of Felt and Mashinsky (US 2006/0059023 A1).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Crady/Felt does not appear to expressly teach a system wherein the set of instructions for determining the multiple types of dynamic values, when executed by the one or more processors, further cause the computer system to perform operations that include determining a third set of dynamic values based at least in part on vehicle information associated with the multiple provider computing devices that are associated with the first service type.
Mashinsky teaches a system wherein the set of instructions for determining the multiple types of dynamic values, when executed by the one or more processors, further cause the computer system to perform operations that include determining a third set of dynamic values based at least in part on vehicle information associated with the multiple [sic], such as cost, timing, car size and type for the car sought, and/or the lice [sic],” paragraph 0051 lines 1-3, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Crady/Felt to comprise the parameters of Mashinsky.  One would have been motivated to make such a combination to provide more “information useful to the user in choosing a vehicle for hire” (Crady paragraph 0033 lines 30-36).

As to dependent claim 19, the rejection of claim 14 is incorporated.
Crady/Felt does not appear to expressly teach a method wherein determining the multiple types of dynamic values includes determining a third set of dynamic values based at least in part on vehicle information associated with the multiple provider computing devices that are associated with the first service type.
Mashinsky teaches a method wherein determining the multiple types of dynamic values includes determining a third set of dynamic values based at least in part on vehicle information associated with the multiple provider computing devices that are associated with the first service type (“At step 330, the central controller 130 sorts user data by request the necessary parameters [sic], such as cost, timing, car size and type for the car sought, and/or the lice [sic],” paragraph 0051 lines 1-3, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2013/0290040 A1 disclosing arrangement of transportation services
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a 

/Ryan Barrett/
Primary Examiner, Art Unit 2145